Citation Nr: 0515319	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-08 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
duodenal ulcer with post-operative vagotomy and pyloroplasty, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from July 1961 to February 
1966 and from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, a 20 percent 
rating will be assigned for recurring episodes of severe 
symptoms 2 or 3 times a year averaging 10 days in duration; 
or with continuous moderate manifestations.  A 40 percent 
rating will be assigned for moderately severe ulcer disease, 
which is less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (2004).  

Unfortunately, in this case, the July 2002 VA examination 
failed to address whether weight loss was a current 
manifestation of the veteran's service connected residuals of 
a duodenal ulcer with postoperative vagotomy and 
pyloroplasty.  Further, the examination report is silent with 
respect to signs of anemia and no blood studies were 
conducted.  

In this regard, the examiner noted that the veteran had 
undergone emergency surgery in 1999 and commented that it is 
crucial for the operative report of this surgery to be 
available to read exactly what the doctor felt was abnormal.  
Accordingly, treatment reports from one of the physicians who 
treated the veteran in connection with the 1999 surgery were 
obtained and reviewed by the examiner.  Pursuant to this 
review, in August 2002, the examiner provided an addendum to 
the July 2002 VA examination report.  However, subsequent to 
the August 2002 addendum, additional treatment records in 
connection with the 1999 surgery were obtained from another 
physician.  Unfortunately, these records have not been 
considered in connection with the veteran's July 2002 VA 
examination or addendum thereto.  Hence, further development 
is in order.

Accordingly, this case is REMANDED for the following action: 

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of his service 
connected residuals of a duodenal ulcer 
with postoperative vagotomy and 
pyloroplasty.  The claims folder should 
be made available to the examiner for 
review.  All indicated studies must be 
conducted.  The examiner should elicit 
from the veteran a history of his 
duodenal ulcer disease, including a 
description of the frequency and severity 
of incapacitating episodes.  The examiner 
should determine whether the veteran has 
anemia, weight loss, periodic vomiting, 
hematemesis, or melena.  The examiner 
should also indicate whether the veteran 
uses medication for control of his ulcer 
symptoms and what, if any, ulcer therapy 
he currently undergoes.  In addition, the 
examiner should comment as to whether the 
veteran's 1999 surgery was related to or 
aggravated by the veteran's service 
connected residuals of a duodenal ulcer 
with postoperative vagotomy and 
pyloroplasty.  A complete rationale for 
any opinion expressed must be provided.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant should be 
furnished with an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




